670 P.2d 576 (1983)
Charles CALBERT, Appellant,
v.
The STATE of Nevada, Respondent.
No. 14171.
Supreme Court of Nevada.
October 19, 1983.
Morgan D. Harris, Public Defender, and Douglas P. DeJulio, Deputy Public Defender, Las Vegas, for appellant.
D. Brian McKay, Atty. Gen., Carson City, Robert J. Miller, Dist. Atty., and James Tufteland, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
This is an appeal from a judgment of conviction of one count of grand larceny in violation of NRS 205.220.[1] The charge was based on the theft of goods from a retail department store. Appellant contends that the evidence presented at trial concerning the value of the stolen goods was not sufficient to sustain his conviction. We disagree.
The state primarily relied on evidence of price tags attached to the goods at the time of the theft. The price tags, which indicated that the goods had a fair market value of more than $100, were competent evidence of the value of the stolen goods for purposes of establishing grand larceny. See Lauder v. State, 233 Md. 142, 195 A.2d 610 (1963); City of Albuquerque v. Martinez, 93 N.M. 704, 604 P.2d 842 (App. 1979); Norris v. State, 475 S.W.2d 553 (Tenn.Cr.App. 1971). See generally Mercado v. Sheriff, 94 Nev. 771, 587 P.2d 1327 (1978).
Appellant's other contention has been considered and is without merit.
Affirmed.
NOTES
[1]  NRS 205.220 provides in part that:

Every person who feloniously steals, takes and carries away ... the personal goods or property of another of the value of $100 or more ... is guilty of grand larceny... .